Exhibit 10.24(i)

 

August 8, 2011

 

Helen I. Torley, M.B. Ch.B., M.R.C.P.
2600 Via Segunda
Palos Verdes Estates, CA 90274

 

Dear Helen,

 

On behalf of Onyx Pharmaceuticals, it is a great pleasure to extend to you an
offer of employment as Executive Vice President and Chief Commercial Officer,
reporting to me, and you shall perform such services and duties as are
customarily performed by senior executives in your position as more specifically
described in the Position Profile attached hereto.  In making this offer, we at
Onyx are expressing our enthusiastic support for the skills and commitment you
will bring to our exciting team.  We are pleased to offer you the following:

 

Start Date:  Your start date  will be August 29th 2011.

 

Salary:  Your semi-monthly salary will be $20,833.33, totaling $500,000 per
year. Future increases will be awarded on the basis of performance.  In
accordance with the Company’s policy in effect for similarly situated senior
executives, your salary will be reviewed on or before December 31, 2011 and
annually thereafter, and in no event will your base salary or benefits be
diminished.

 

Sign-On:  You will receive a sign-on bonus of $150,000, which will be subject to
required deductions and withholdings.  If you separate from the company
voluntarily within twelve months after your date of hire, you will be expected
to repay the sign-on bonus in full.

 

Bonus:  You are eligible, at the end of each year, to receive an annual bonus
amount of up to 50% of your base salary if Onyx achieves its corporate
objectives and you achieve the performance objectives set for you.  If you leave
at any time during a year, you are not eligible for any prorated amount of your
unearned target bonus for that year. Bonus payments will be subject to required
deductions and withholdings.  The Company shall have the sole discretion to
determine whether you have earned any bonus set forth in this paragraph and, if
so, the amount of any such bonus.

 

At Onyx, our salary merit increases, equity grants, and potential bonus amounts
are based upon the assumption that an employee has provided services to the
Company for the entire calendar year.  Therefore, if you join Onyx at any time
between January 1 and September 30 of any calendar year, your potential salary
merit increase, equity grants, and potential bonus, if any is awarded, will be
prorated for the actual amount of service you provide during that calendar
year.  If you join Onyx after September 30 of any calendar year, you will not be
eligible for a salary merit increase or bonus for that performance year.

 

Stock:  Subject to approval by the Compensation Committee of our Board of
Directors, you will be granted an option to purchase 84,000 Onyx shares at the
market price on your start date. The options will be issued pursuant to the
Company’s standard Option Agreement.  These options will be exercisable in
installments based upon your continued employment as follows: 25% after the
first twelve months, 1/48th per month thereafter, for a total of a four-year
vesting period.  I will also recommend that the Compensation Committee of our
Board of Directors grant you the following shares of restricted stock:

 

·                  12,000 shares of restricted stock, the shares subject to
which shall vest in a series of three (3) successive equal annual installments
over a three-year period commencing from the grant date, provided that your
continuous service has not terminated prior to each vesting date

·                  22,500 shares of restricted stock which will vest on the
attainment of specific enterprise goals as defined in Attachment A:,

 

--------------------------------------------------------------------------------


 

·                  10,000 shares of restricted stock that will vest, within
twelve- and twenty-four-month timeframes, upon attainment of certain Commercial
performance deliverables and metrics, which such deliverables, metrics, and
applicable timeframes to be set forth by me within your first month of
employment after consultation with you.

 

In addition to these grants, Onyx employees are eligible for annual equity
grants based on individual performance.  If you join Onyx after September 30 of
any calendar year, you will not be considered eligible for an annual stock grant
for that performance year.

 

Benefits:  You will be eligible to participate in the Company’s medical, dental,
vision, EAP, life insurance, and short and long-term disability insurance
programs pursuant to the terms of these plans and our vacation, sick and holiday
programs in accordance with company policy.  You may also sign up to participate
in our 401(k) Retirement Savings Plan and our Employee Stock Purchase Plan.  In
addition, you may choose to have additional Voluntary Term Life for you and your
eligible dependents.

 

Relocation:  You will receive $300,000 for expenses involved in relocating to
the San Francisco Bay Area.  This relocation payment will be subject to required
deductions and withholdings, and will be made on the following payment
schedule:  25% (or $75,000) as soon as practicable after you start work at Onyx,
and the remaining 75% (or $225,000) upon your purchase of a home in the San
Francisco Bay Area.  In addition, Onyx will pay for the actual movement of
household goods as well as your one-way travel to the Bay Area.

 

Onyx expects you to purchase a home in the San Francisco Bay Area within
eighteen months after your start date.  If you fail to purchase a home in the
San Francisco Bay Area, and fail (in the Company’s sole discretion) to make
good-faith efforts to do so, by that date, then you agree to repay all costs
associated with your relocation, in full, to the Company, upon request.  If you
separate from the company voluntarily within twenty-four (24) months after your
effective date you will be expected to repay costs associated with relocation in
full.  Onyx has retained a relocation company to assist you.

 

Housing Assistance: Onyx will provide you with housing assistance in the form of
monthly payments of $3,250 for a period of up to eighteen months , or until such
time as you have purchased a home in the San Francisco Bay Area, for a maximum
benefit of $58,500. Your housing assistance benefits will be included in your
regular payroll, and will be subject to required deductions and withholdings. Of
course, you must remain an employee in order to receive these monthly payments
and if your employments ends for any reason during this eighteen month payment
period    ( whether your employment ends at your request or the Company’s
request), no additional payments will be provided (and you will not be required
to repay any monthly housing assistance).

 

The company makes no representations to you regarding the tax treatment of the
relocation and housing assistance to be provided to you.

 

Executive Severance Benefit Plan.  You will be eligible to participate in the
Company’s Executive Severance Benefit Plan, pursuant to the terms and conditions
of that plan.  See attachment.

 

This offer is contingent upon your signing our Employee Confidential Information
and Inventions Assignment Agreement and providing legally required evidence of
your right to work in the United States, as well as Onyx’s successful completion
of your reference and background checks.  We ask that you return one signed copy
of each of the enclosed Employee Confidential Information and Inventions
Assignment Agreement and this offer letter.  In consideration of your
employment, you also agree to conform to the rules and standards of the Company.

 

In accordance with Federal Law, all new employees are required to present
evidence of their eligibility to be employed in the United States.  Accordingly,
we request that you provide us with a copy of documents appropriate for this
purpose within 72 hours of your employment date.

 

2

--------------------------------------------------------------------------------


 

Your employment is “at will.” You or Onyx may terminate your employment at any
time, with or without cause, with or without notice.  This letter, when signed
by you, will constitute the entire agreement between Onyx and you respecting the
position, and supersedes all prior negotiations and agreements pertaining to the
position whether written or oral.  No employee or representative of the Company,
other than its CEO (or designee), has the authority to make any expressed or
implied agreement contrary to the foregoing.  Further, the CEO at Onyx may not
alter the at-will nature of the employment relationship or enter into any
employment agreement for a specific time unless the CEO (or designee) and you
both sign a written agreement that clearly and expressly specifies the intent of
doing so.

 

We acknowledge that you may have certain obligations to cooperate in litigation
pertaining to matters that occurred while you were employed by your prior
employer.  We fully expect you to use your best efforts to arrange such
cooperation to minimize any disruption in the performance of your duties for
Onyx.  Nevertheless, we agree that your required cooperation in such matters
will not per se be a basis for your termination for cause.

 

If this arrangement is acceptable to you, please indicate your acceptance of the
terms of this employment offer by signing and dating one copy and returning it,
along with the signed Employee Confidential Information and Inventions
Assignment Agreement, to me.  This offer of employment will expire on
August 9th, 2011, unless accepted prior to that date.

 

We are very enthusiastic about the prospect of having you on the Onyx team and
we are confident that you will make a valuable contribution to the success of
the company.

 

Sincerely,

 

 

/s/ Tony Coles

 

 

 

Tony Coles

 

President and Chief Executive Officer

 

 

I accept Onyx Pharmaceutical’s offer of employment on the terms stated.

 

/s/ Helen Torley

 

8-12-11

 

8-29-11

Accepted (signature)

 

Date

 

Estimated Start Date

 

3

--------------------------------------------------------------------------------